Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 23, 2021

The Court of Appeals hereby passes the following order:

A22A0005, A22A0006. STANLEY NATHANIEL ELLIOTT v. THE STATE;
    and vice versa.

      Stanley Nathaniel Elliott was arrested on charges of felony murder, aggravated
assault, and possession of a firearm during the commission of a felony. In March
2021, the trial court granted Elliott’s request for bond, but imposed certain bond
conditions. On May 12, 2021, the trial court denied Elliott’s motion to modify the
conditions of his bond. In Case No. A22A0005, Elliott appeals from the trial court’s
order of May 12. In Case No. A22A0006, the State cross-appeals.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder, and all pre-conviction appeals in murder cases”), overruled in part on other
grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d
265) (2019).
      Accordingly, these appeals are hereby TRANSFERRED to the Supreme Court
for disposition.
                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    07/23/2021
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.